Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejection 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-11 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Chen et al. (US 2003/0113297 A1).
Chen et al. teach a liver-caring medicine comprising the fruit body and/or the mycelium of the culture of Antrodia Camphorata, or the extract thereof. The medicine is particularly active against hepatitis B virus. See, particularly, the abstract, and the claims. Chen et al. discloses that both the organic extract (Chloroform extract) and polar organic extract (methanol extract) of Antrodia Camphorata exhibited anti-HBV activities. See, particularly, paragraphs [0090] to [0123]. Thus, possessing the teaching of Chen et al. one of ordinary skill in the art would have at once envisaged the employment of the medicine of Chen et al. for treating hepatitis B infection, including both the chloroform extract and methanol extract. As to claims 10 and 11, reciting the biological mechanism of inhibiting HBV, note, the recited mechanism of action would not materially affect the actual steps involved in claimed method. Such mechanism would have been an inherent characteristics of the method disclosed by Chen et al. As to the active compounds of Antrodia Camphorata recite din claims 3 and 4, note, such compounds would have in the extract In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP §§ 2112 - 2112.02.
Further, since claim 1 recites “and/or one or more active compounds isolated from Antrodia Camphorata”. Claims 3 and 4 are properly construed as further limit the option of claim 1. Since such limitations are optional, and not required, a rejection to claim 1 would be applicable to claims 3 and 4.
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2003/0113297 A1) in view of Chen et al. (“Antcin A, a steroid-like compound from Antrodia camphorate, exert anti-inflammatory effect via mimicking glucocorticoids,”  Acta Pharmacologica Sinica, 2011, Vol. 32, pp 904-911, Chen II here after).
Chen et al. teach a liver-caring medicine comprising the fruit body and/or the mycelium of the culture of Antrodia Camphorata, or the extract thereof. The medicine is particularly active against hepatitis B virus. See, particularly, the abstract, and the claims. Chen et al. discloses that both the organic extract (Chloroform extract) and polar organic extract (methanol extract) of Antrodia Camphorata exhibited anti-HBV activities. See, particularly, paragraphs [0090] to [0123].
Chen et al. do not teach expressly an example for treating a subject having HBV infection with the medicine, no a medicine comprising the isolated compounds, such as actcins recited therein.
However, Chen II teaches that the actcins are found in the methanol extract of Antrodia camphorate fruit body. See, particularly, page 905, the right column, the section of Preparation of acticins, and Figure 2 at page 907..
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to use the medicine disclosed by Chen et al., particularly, those prepared from the methanol extract of Antrodia Camphorata, comprising those actcins, for treating hepatitis B infection. 
A person of ordinary skill in the art would have been motivated to use the medicine disclosed by Chen et al., particularly, those prepared from the methanol extract of Antrodia Camphorata, comprising those actcins, for treating hepatitis B infection because Antrodia camphorata, particularly, its methanol extract, has been known to be active against hepatitis B virus, and actcins are known to be in the methanol extract. As to claim 12, note the further employment of other known anti-HBV therapeutic agent would have been obvious as it is prima facie obvious to combine two compositions each of which is taught in the prior art to be useful for same purpose in order to form third composition that is to be used for very the same purpose; idea of combining them flows logically from their having been individually taught in prior art. See In re Kerkhoven, 205 USPQ 1069. As to claims 10 and 11, reciting the biological .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2003/0113297 A1) in view of Chen et al. (“Antcin A, a steroid-like compound from Antrodia camphorate, exert anti-inflammatory effect via mimicking glucocorticoids,”  Acta Pharmacologica Sinica, 2011, Vol. 32, pp 904-911, Chen II here after) for reasons discussed above, and in further view of He et al. (“Anti-herpes simplex virus activities of bioactive extract from Antrodia camphorata mycelia,” Antiviral Therapy, 2016, Vol. 21, pp 377-383).
The teachings of Chen et al. and Chen II have been discussed above. The references do not teach expressly the treatment of herpes simplex virus (HSV) infectious.
However, He et al. teach that ethanol extract of Antrodia camphorate, exhibits strong anti-HSV activity. See, pages 378-380, particularly, table 1 at page 380.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to employ the Antrodia camphorata preparation, particularly, the active extract for treating HSV infection
A person of ordinary skill in the art would have been motivated to employ the Antrodia camphorata preparation, particularly, the active extract for treating HSV infection because the extract has been known to be active against HSV.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627